PER CURIAM.
 The appellant has moved to strike portions of the appellee’s brief as an attempt to argue on appeal a factual issue not raised in the trial court. Appellate review is, of course, confined to the record on appeal. We find that the protested portion of appellee’s brief goes outside the record and that the appellant’s point is well taken. The motion to strike is granted. Maistrosky v. Harvey, Fla.App.1961, 133 So.2d 103, 105; Kelley v. Kelley, Fla.1954, 75 So.2d 191.
ALLEN, Acting C. J., and KANNER and WHITE, JJ., concur.